Title: To Thomas Jefferson from Robert Smith, 29 August 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balto Augt. 29. 1807—
                        
                        The accompanying papers will shew to you the ideas of Mr Gallatin & of the presidents of certain Insurance
                            Companies in relation to the project of giving notice to our trade east of the Cape of good hope of the state of our
                            affairs with G. Britain. My communications with the merchants of this place have produced on my mind different
                            impressions. Here they all say that the appearance in those seas of a publick vessel of the U.
                            States would excite among the British Cruisers suspicions of war & that the consequent bustle and abrupt departure of
                            the American vessels would be to them confirmations strong. Under these apprehensions it is here feared that speculative
                            captures to a ruinous amount would be made. The merchants of this place are decided in the opinion that no publick vessel
                            ought to be sent. They morever say that notice could not be given to all our Eastern trade by one
                            Vessel. Their opinion is, if government has determined to send notice by special conveyance, that two private vessels
                            ought to be freighted for the purpose—the one to take her station at Anger point so as to give notice to all our vessels passing through the Straits of Sunda, as do all coming
                            from Canton Batavia &c—And the other to give notice to all our other trade east of the Cape of Good Hope. But the
                            opinion of our best informed and most deeply interested merchants here is that government ought not to send out either a
                            publick or a private vessel for this purpose. They say that government has done enough in having duly apprised them of the
                            impending danger and that the merchants ought & do know the best means to be pursued for the preservation of their own
                            property. And they further state as facts that two vessels are soon to sail from Balto.—one to Batavia—the other to the
                            Isle of France. These two vessels will take letters, Newspapers &c. &c. which will give all the notice
                            necessary—the former to the Canton & Java Vessels—the latter to all our other trade east of the Cape, excepting the
                            Calcutta Vessels which do not touch at the Isle of France. But all the Calcutta vessels will doubtless have sailed for the
                            U. States before any vessel, now despatched, could reach that port, as, owing to the Monsoons a vessel would be from five
                            to six months in going hence at this time to Calcutta.
                        It has besides been stated to me that a vessel is to sail soon from Philada to the Eastward of the Cape. And there
                            is no doubt here but vessels will also go thither from other ports of the U. States. So that the requisite information
                            will be conveyed without the interposition of the government & in a manner not as likely to excite hazardous suspicions.
                        I yesterday had by appointment a conference with
                            certain well informed merchants deeply interested in the East India Trade and our political
                            friends. Their opinion is that if government will interfere at all, the best course to be taken is to give the
                            necessary instructions to our Consul at the Isle of France & to a Consul at Batavia. As at the latter place we have no
                            consul it is respectfully proposed to send on here a Blank Commission so that the Blanks be filled with the name of some
                            persen we may here be able to select & persuade to go quoad hoc. The instructions of canton which, in such case, will go from the
                            State Department may be predicated on the ideas contained in the enclosed papers. If this plan should be adopted, let the
                            instructions & commision come on without delay as they may be conveyed in the two vessels that are soon to sail from
                            Balto.
                        Anger point is on the Island of Java at the entrance of the Straits of Sunda & so near Batavia that there
                            is a daily communication between the two places. A consul at Batavia would therefore be able easily to give a notice to
                            all our Canton & other trade policy through the straits of Sunda and especially as all such vessels are in the habit of
                            touching at Anger point for information. And as it is the practice of all our other vessels engaged in the trade east of
                            the Cape, excepting those from Calcutta, to touch at the Isle of France, they would of course then receive notice from our
                            consul at that place.
                        I am the more inclined to the policy of government not sending out upon this business either a publick or a
                            private vessel, because I think that the British government will give the satisfaction and make the reparations we have
                            required in the Case of the Chesapeake and because I think that at all events that government will not under existing
                            circumstances be inclined to hasten an open rupture with the U. States. Whatever may be their
                            ultimate views, policy will at this juncture admonish them to temporise and thus our East indiamen will have time afforded them to return.
                        The appointing of a Consul at Batavia & the sending of instructions to him & to the Consul at the Isle of
                            France may be prudent measures of precaution and as these could be done privately they might produce all the required
                            advantages without any of the apprehended hazards.
                        It is proper further to state to you that from the very low state of the funds of the Navy Dept. it is
                            utterly impossible to send out any publick vessel excepting the Chesapeake—
                  Respectfy. Your Mo. Ob. Ser.
                        
                            Rt Smith
                            
                        
                    